Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
ALLOWANCE
This office action is in response to the Amendment filed on 5/6/2022.  Claims 1-17 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 as amended distinguishes itself over the prior art by delineating a method of wirelessly communicate, by a first communication unit, with a first external apparatus via a first communication method; wirelessly communicate, by a second communication unit, with the first external apparatus via a second communication method, wherein the second communication method uses a different frequency range than the first communication method, and wherein a role of the information processing apparatus is one of a first role and a second role; make the second communication unit communicate with a plurality of external apparatuses in a network via the second communication method in a case that the information processing apparatus is the first role in the network that is organized by the plurality of external apparatuses including the first external apparatus; and make the second communication unit communicate directly only with the first external apparatus via the second communication method in a case that the information processing apparatus is the second role as a slave, and the first external apparatus communicates with other external apparatuses in the network via the second communication method having the different frequency range than the first communication method  It is to be noted that it is the combination of all limitations that renders the claim allowable.  Claims 2-17 are allowed due to the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/Primary Examiner, Art Unit 2458